Provisional Memorandum of

Understanding Incorporating

Social Agreement Between

Numopoh Community and

Golden Veroleum (Liberia)
28 April 2014

A Brighter Future for Liberia
Ad) as
T.' “ay ") ,

aN)

{
GOLDEN
VEROLEUM
LIBERIA

Golden Veroleum (Liberia) Inc.
Monrovia Office: Villa Samantha,
17" Street & Oceanside Sinkor,

Monrovia, Liberia
Registered: R. Fole Sherman Law Building,
17th Street & Chessman Ave Sinkor,

Monrovia, Liberia

Provisional Memorandum of Understanding (MOU)
Incorporating Social Agreement
Between
Numopoh Community
and GVL
April 28°", 2014
soupen
ie UA
@ GV Lise
Provisional MOU and Social Agreement

REPUBLIC OF LIBERIA)
SINOE COUNTY)

Provisional Memorandum of Understanding
Incorporating Social Agreement

THIS Provisional Memorandum of Understanding (MOU) is made and entered into this
April 28, A.D. 2014, between Golden Veroleum (Liberia) Inc., Republic of Liberia, a Liberian
Domestic Corporation, (hereinafter referred to as “GVL") represented by its Authorized Signatories,
named on below, and NUMOPOH communities within NUMOPOH County District of SINOE
County, Republic of Liberia, (hereinafter referred to as “Community” or “Communities’) represented
by their Authorized Representatives, named below.

This MOU terms further incorporate the Social Agreement between GVL and the Communities.

RECITALS:

WHEREAS, on 2 September 2010 GVL was granted rights by the Republic of Liberia under
the provisions of a 65-year agricultural concession agreement (the “Concession Agreement’) to
engage in the development of land for oil palm and the production and sale of palm oil products, and
the Concession agreement is by reference included herein;

WHEREAS, this agreement supersedes any previous agreements, social agreements and
memorandum of understanding between GVL and Numopoh.

WHEREAS, the GVL investment is a business venture which additionally brings
considerable benefits to communities in terms of jobs, careers, capacity building, infrastructure, and
other social and economic benefits, while also implying changes in many matters of lifestyle and
activities of Communities.

WHEREAS, the Communities have invited and hereby confirm GVL to develop land in their
Community areas (whether held under customary, traditional, communal, tribal, private usage or
forest management or other rights, permits, certificates or titles), for GVL plantings and facilities
together with a Community Oil Palm program.

WHEREAS, Numopoh and GVL agreed that the people of Numopoh agreed to offer their
land to GVL for oil palm development in return for benefits based upon negotiations resulting in this
MOUISA.

WHEREAS, GVL and Communities have agreed to jointly collaborate and through mutually
participatory mapping have identified and shall further identify land, considered in the following
Phases:

Phase | of GVL development, consisting of-629-hectares, where already sits the
nursery 86 hectares and facilities of 60 hectares and 483 hectares of planting area is
recognized by the Numopoh and GVL being included in an ongoing land claim by the Doe
Wollee Nyannye communities which from the River Wyanee down to Albert Fear Old Town
region, inclusive regarding the mentioned developed hectares and this Phase | is therefore
not part of this MOU and SA, until such date as the Numopoh and Du Wollee Nyannye
confirm their understanding and agreement of this land and its treatment in a mutual
agreement to GVL,and upon such agreement a confirming or separate MOU and SA is
reached with the communities and GVL. Further, for consistency with other Phases, it is
confirmed that in relation to Phase |, when such mutual agreement is reached, an
oLpen
GV Liss
UineRia

additional approximately 97 hectares of land are planned for the use of the Communities
(with support from GVL in accordance of the Concession Agreement) to establish a
Community Oil Palm program in relation to Phase |, the location of such land to be later
decided between the parties and stakeholders...

Phase Il, consisting of an additional approximately 677 hectares of land in the north
of the river named Wyanee River also indicated on the attached map 552/GVL2/140418
dated 18" April 2014. Further 135 additional hectares of land are planned for the use of
the Communities (with support from GVL in accordance of the Concession Agreement) to
establish a Community Oil Palm program in relation to Phase II.

Phase Il a, b and c, consisting of additional approximately Phase Ila 178 hectares,
Phase IIb 375 hectares, Phase IIc 336 hectares in the north of the Wyanee River also
indicated on the attached map 552/GVL2/140418 dated 48" April 2014, such development
being agreed by Numopoh and to be determined by GVL upon further study and decision by
GVL. Further additional hectares of land are planned for the use of the Communities (with
support from GVL in accordance of the Concession Agreement) to establish a Community
Oil Palm program in relation to Phase II a, b and c in the same ratio as Phase II to the actual
developed land.

Phase lil, furthermore, for sake of clarity, the parties consider additional hectares of
up to 1,328 hectares south of the nursery and any additional hectares identified by the
Numopoh people and such will be subject to a separate agreement, which may be an
addendum to this current MOU if parties so agree at that time. Such further area would also
contribute to additional land area for Community Oil Palm in accordance of similar principles
as above.

WHEREAS, GVL and Numopoh have agreed to protect community forests like Bahnean,
Pellu, and Somontea, and not develop such areas.

WHEREAS, GVL and Numopoh have agreed to demarcate sacred forests, cemetery, major
creeks and rivers as indicated in participatory maps and the attached development map
552/GVL2/140418 dated 18” April 2014 and not develop such areas.

WHEREAS, Numopoh and GVL agree to set boundaries from each town/village at least 300
meters to GVL’s plantation, and any development of such area is by that town/village
community decision with GVL,

WHEREAS, The Communities have determined or will furthermore determine to their
considered satisfaction that such land identification for oil palm purpose still provides for and
leaves necessary amount of land for other needs.

WHEREAS, Numopoh and GVL have agreed to protect all established community forests
from such oil palm development as contemplated by this MOU

WHEREAS Communities plan to regulate hunting so that only non-protected species of
animals are to be hunted and not hunting chimpanzee and other species that are
endangered and are protected by Liberian law in the forests and communities allow GVL to
regulate hunting in the area of the oil palm plantings and the adjacent forests. GVL will assist
in advising the communities by providing communities with sensitization and education.

WHEREAS, this MOU outlines the process of engagement for future assignment of land for
cil palm development, the social, employment and other economic benefits offered by GVL
to the Communities, and the Communities’ and GVL's approach to resolving grievances
should they arise.
@ GVLEs
L fesctzw

WHEREAS, this MOU shall respectfully be registered through the Liberian Legal system and
become binding upon the parties hereto, their respective representatives, members, agents,
counselors, heirs, successors in office, administrators and assigns, whether past, current or
future, as though they were specifically named herein;

NOW, THEREFORE, in consideration of the foregoing, Communities and GVL parties have
agreed as follows:

A) Preferences to be provided by GVL to Communities Citizens

GVL agrees to provide preference and priority to Communities citizens for jobs and
employment, training, promotion, college and university scholarships and business opportunities in
accordance of Appendix A.

B) Benefits to be provided by GVL to Communities Citizens Employees of GVL

GVL agrees to provide agreed, timely wages, salaries, free housing, free health care, free
education and schooling of children in accordance of Appendix B.

Cc) Benefits to be provided to Communities even if not employed by GVL

GVL will provide USD $5 per each hectare payments on developed land, repeated every
year, to the Community Development Fund, which will be governed with the Communities
themselves for development projects; GVL will also construct and rehabilitate roads and bridges;
additionally GVL will provide Communities citizens access to GVL schools, university and college
scholarships, health care facilities; and GVL will provide business opportunities to Communities
entrepreneurs, and GVL will consider the Community for industrial development of an Oil Palm
Factory Mill, in accordance of Appendix C.

D) Community Oil Palm Program supported by GVL

GVL will support the Communities in the construction of a Community Oil Palm Project,
which will be owned by the Communities and its members. GVL proposes that the Community Oil
Palm area will be in ratio of 1 acre to every 5 acres the Communities have assigned to GVL. The
program will be offered in accordance to Appendix D and subject to terms, considerations, rules and
regulations to be agreed with the Communities and program participants.

E) Development Timetable

The timing of investment and development is based on achieving a partnership between
community and GVL.GVL estimates the timetable in accordance of Appendix E subject to
uncertainties about logistics, weather, existing infrastructure, and to training progress, and subject to
any external influences.

F) GVL Commitment to Communities regarding Potential Impacts

GVL will not pursue resettlement of the Community people from their villages or towns. This
has always been GVL policy and GVL has never resettled anyone and has not required anyone to do
so. GVL commits to adherence to all the affecting laws and regulations of Liberia and to international
regulations of RSPO, to good practices, and to partnership with the Communities, in accordance of
Appendix F.

G) Communities Commitment to GVL

The Communities commit to adherence to all the affecting laws and regulations of Liberia to
good practices, and to partnership with GVL, in accordance of Appendix G.
conven
B GVLE
seria
H) Issue and Grievance Resolution process

Given the long-term nature of the partnership, it is possible that disagreements or
differences may arise as between community or individual citizens and GVL. The company and
community recognized the importance of addressing and resolving any such differences in a friendly
and timely way and as such have agreed to the attached Grievance Resolution Process included in
Appendix H.

\) Statement of Acknowledgement

As an official endorsement of the agreed lands for development and confirming the detailed
participative mapping and FPIC engagement process undertaken by the community and GVL, the
community formally attests to and signs the development map, being current at April 28, 2014. The
community acknowledges and affirms that it may wish to enter into future negotiations for transfer of
additional lands, and that updated maps will be appended to and become part of this social
agreement. The formal endorsement is contained in Appendix | and is an integral part of this MOU.

J) Documents of Reference

GVL and the Communities hereby acknowledge incorporation into this MOU of the reference
documents listed in accordance of Appendix J.

This PROVISIONAL MOU shall remain in force until final MOU / Social Agreement is
signed - with mutual intent to do so within 12 months. The final MOU will include the
same terms and any changes or additions as mutually agreed by the parties. By
signing this Provisional MOU, the communities authorize GVL to start operations and
land development in the areas referred to on the attached map of Numopoh district.
The Final MOU will endure for the life of the Concession Agreement, unless
otherwise mutually agreed by the Parties hereto.

Signed:
For Community For GVL

Traditional Leaders including Paramount Chiefs phanchuy Me
and Chiefs, Citizens including Further Elders,
Women leaders, Youth rs, Development
uly
> " eae fy He

Representative Attestations and Endorsements

Ro psev elt a Ma

UN ML
A WM T lec 4 Le,

@ GVLE

Government, Administrative Attestations and Endorsements
(Government Authorized Representation at District, County, & National level)

Witnesses

Civil Decaf Advisors

ie (Dset 1 Keibek AE, Sie
@ GVLS
APPENDIX A

Preferences GVL Will Provide to Communities Citizens

P, Preference and priority for jobs in the Communities areas

rs Adult literacy and numeracy education for higher jobs

3. Technical training opportunity for advancement to qualified jobs and management in
Community area and elsewhere in GVL business

4. Preference for GVLs college and university scholarships is given to qualified students

5. Preference for trainee Cadetships towards management jobs

6. Preference for contracting and supply entrepreneurship

The above preferences and priorities are given in each GVL MOU area to their own citizens
of good reputation who have the willingness and qualifications for the opportunities, and also in other
GVL areas, so that GVL MOU area citizens may cross work in any GVL areas on equal basis

Preference and priority means that in any starting and new jobs or business opportunity will
first be given to citizens. But existing employees, trainees, students, cadets or vendors will not be
fired to accommodate new entrants.

Ann A-1
APPENDIX B
Benefits GVL Will Provide to
Communities Citizens Who Become Employees
Employment and wages and other
a. Priority and preference for jobs and training opportunity is provided to communities
that designate planting land for GVL
b. Wages and salaries meet Liberian Laws and Regulations and Minimum Wage

rulings, as well as Terms and Conditions of Collective Bargaining Agreement with
the workers union GOVAWUL.

c. Currently, GVL includes

i. 50kg bag of rice per employee each month as per Collective Bargaining
Agreement 2013 stated minimum 21 days of working per month, or as per
updated Collective Bargaining Agreement.

ii. Annual paid vacation,

iii. Maternity leave

iv. Bereavement payment and
v. National Social Security and Welfare Corp (NASSCORP) contributions
d. Qualified staff can receive a subsidized motorcycle without down payment

Training and advancement:
a. Provide skill training to employees of the company.
b. This includes
i On-the-job training,
ii. Head gang and supervisor training
iii. Cadet / Management Trainee for qualified candidates, as well as

iv. International secondment for qualified candidates (e.g., learning modern mill
engineering methods);

v. Vocational training (for instance, heavy equipment operator certified training,
and skills in mechanic and construction trades)

©. Employees with good skills and willingness and ability to advance and manage parts
of the business will be encouraged and GVL wishes to create and build
management and technical support capabilities deriving from the Communities

Education of employee children:

a. GVL will build schools in GVL farm townships starting at kindergarten and primary
school and up to high school (Subject to oil palm develop hectares by GVL)

b. Schooling is free for children dependents of employees

[4 GVL will pay for teachers, maintenance of schools and study items

Ann B41
d. GVL offers schooling in adult literacy and numeracy for enrolled employees and for
ability to be promoted

8) Citizens who become employees, and their children, are equally eligible for
scholarships as discussed under Appendix C, please refer to there.

4. Healthcare and clinics:

a GVL will provide employees and dependents health care and medical treatment
free-of-charge.

b. Health clinics will be constructed, equipped and staffed by health care personnel
and nurses

c. GVL will pay the health care staff

5. Housing and facilities:

a. GVL will provide modern style free-of-charge family and bachelor housing within the
developed area for full-time employees and their dependents that wish to live there.
(Subject to oil palm develop hectares by GVL)

b. Housing will have

Free electric power,

ii, Running piped water and

iii. Toilet bathrooms,

iv. As well as kitchens

v. The housing will be built in temporary from starting in year 3, and permanent
houses starting in year 5 of a new GVL farm areas

©. GVL farm townships will have

i. Market place
ii. House of Worship (church or prayer hall)
iii Sport field

iv. Normally we build these community buildings during year 3-5 of a new GVL
farm area

Ann R-?
GV Lisi
APPENDIX C

Benefits GVL Will Provide to Communities and
to Citizens Whether Employed or Not

1. Employment priority at GVL

a.

Priority and preference in jobs and training opportunity is provided to communities
that designate planting land for GVL, with evaluation and determination of their
qualifications and suitability for employment.

That GVL, upon signing the MOU/Social Agreement recruit additional staff subject to
GVL's needs and expansion and subject to qualifications, to be trained to work in
HR, GIS/Survey, Transport, Environmental and medical departments.

GVL and Numopoh agreed, specifically, that citizens operating yellow machines will
be paid a total compensation which can reach USD 600 per month of 25 worked
days, inclusive of all wages and incentives subject to (a) passed probationary
period, (b) passed a practical test, (c) passed a written test, (d) be able to train
additional new operators on the same skill level as a trained operators (e) operate
without machine damage and accidents due to operator negligence, (f) and achieve
targeted hectares production equal to Trainer Operators and (g) be transferable
within GVL operational areas.

As with professional oil palm estates GVL hiring would aim to achieve 6
hectares planted per employee. Any additional hiring would be a subject to
additional developed land above the standard. Hiring in KP area will be
matched to this objective. GVL will hire additional employees as required, with
priority hiring from local communities except GVL has the right to hire non-
local people with particular skills when required and these are not locally
available.

2. Community Development Fund payments, usage and establishment

The Community Development Fund (CDF) will be used to pay for additional facilities,
in addition to what is mentioned herein, over the whole life of the GVL concession,
and payments will be repeated every year

GVL will each year pay USD $5 each hectare (equivalent to US$2.08 each acre) of
developed land into a Community Development Fund of the Numopoh Communities
after development has occurred and in accordance of the actual developed
hectares. Developed land means planted land.

For land included in Phase |, it is recognized by the Numopoh that for this area there
is an ongoing land claim and it is therefore determined that payment shall be held
until there is a comprehensive agreement regarding the said land between the
Numopch Communities and the claimant communities. When such agreement is
reached, GVL will make the money available counted from the start of the planting in
2013. The held payment will be released upon each claimant party separately
reaching an MOU with GVL and establishing their CDF. For avoidance of doubt, this
paragraph applies only to Phase I.

This fund will be used to build infrastructure and other facilities of prudent selection
and planning

Aon G1
sounen
VL Seroten
Miser

& GVL will carry out the needs and planning survey with the Communities at the
beginning, and this will be repeated from time to time to guide planning

f. The fund will be governed by representatives from both community and company,
where the GVL representatives participation is to assure that the fund will be used
for prudent community purposes

g. The community development fund committee will be comprised of 5 persons
appointed by the community 5 persons appointed by GVL; as stated in the
Concession Agreement and the funds shall be managed as stated in the
Concession agreement which has been passed to a law.

h. GVL will make CDF fund money available upon the completion of appointment of the
5 community representatives, and the holding of the first mutual committee meeting
where the charter of the CDF is formally approved, and planting of said lands.
Regarding Phase | payment, it is subject to the conditions agreed in paragraph 2.c.
The committee shall open a bank account into which the money will be deposited
and the bank statement published on the community bulletin board.

Education access to GVL schooling

a. Community citizens will have access to study at GVL schools from primary school
up to high school, but priority will be given to employees dependents

b. GVL offers schooling in adult literacy and numeracy for community citizens

1H University scholarships application will be available to qualified employee children

from the USD $100,000 in annual scholarships to agriculture students.

d. GVL provide a minimum two (2) scholarship to University/College for advanced
studies in Agriculture, Education, Health, and Forestry, subject to qualification and
passing an entrance exam, from within the above scholarship, specifically for the
children from Numopoh, in relation to Phase | and Phase II (and additional Phases
will provide further scholarships)

In allocating the scholarships, GVL will work to prioritize students originating from the
Communities in proportion to the land areas being allocated, and this will be monitored
annually together with the Communities.

Healthcare and clinics access

a. GVL will provide community citizen's access to GVL health care and medical
facilities subject to availability and minimum at cost. but priority will be given to
employees and dependants

Roads and bridges:

a GVL will build and improve road and bridge infrastructure as part of its GVL farm
operations, which can also be use by communities when suitably located,

b. For sake of clarity, GVL cannot build road and bridges, which are largely used by
outsiders to GVL and affected communities. For road and bridges GVL will look after
please refer to SA chart.

Wells and pumps:

a. GVL will build wells for communities where needed to avoid disturbance to clean
water supply due to oil palm development.

Ann C-9
GVLE

b. Wells will be equipped with hand pumps where towns have over 150 citizens.

That GVL and Numopoh agreed that hand pumps be built in affected areas as indicated in
the SA chart. And that a team from the community be trained to repair hand pumps. GVL
has agreed with Numopoh to repair existing malfunctioning hand pumps listed in the SA
chart and build new ones when a repair is not possible.

Local Business

a. GVL provides opportunities for local business and entrepreneurs, beginning with
offering market areas in GVL farms so communities can sell to employees and for
fully localizable trades such as

Construction,

Lumber and carpentry works,

iii. Brick making,
iv. Fumiture making and
ve Garment making,
vi. Poultry farming,
vii. All types of service and trade activities.
b. GVL will give preference to these locally sourced businesses.

Also indirectly, by creating real economic development and peopte with jobs and

money to buy goods and services, GVL's presence can help bring in business and
services such as cell phone services and more products may become locally
available.

Ann C-3
GV Liss
VEROLEUM
LIBERIA

APPENDIX D

Community Oil Palm Program Supported By GVL

Community Oil Palm Programme

Every community is encouraged to designate proper, proportionate and regulated
land area for assisted community farms (also known as supported out-grower
farms).

GVL proposes that the Community Oil Palm area will be in ratio of 1 acre to every 5
acres the Communities have assigned to GVL.

GVL will provide training, advisory and will supply seedlings, tools and fertilizers at
cost and free of import duties.

GVL will guarantee to purchase the fruits at regulated and transparent prices for
processing at the established factories.

The Community Oil Palm program normally starts in year 3 of development, as at
that time the community has gained experience from participation in GVL
development.

The Community Oil Palm program is formulated in separate plan which when
initialled and signed are attached to this MOU as integral parts

Oil Palm Development Fund

Each year GVL will pay 0.5 % of annual sales of oil palm products into an Oil Palm
Development Fund.

The proceeds will be used by Government to support and promote community and
smallholder oi! Palm development in addition to the Community Oil Palm, so
communities can request funding for local oil palm projects.

Ann D-4
bod

‘ddy

vLOz - Il 88eUd yboz - 1 8SeUd |
_ eb0%- 1 8seud Jeak | aseyd yoe3 E10 — | 8S@Ud 1A9 play au) uy Bunueld “9
vL0z - Il 88eUd 710 - 11 888d
€L0Z— | 8seud | deok | eseyd yoey | €L07-1 8SeUd WA uojeiedaid pueq “¢
ZLOZ pajeidoo ‘weeA | LLOZ— | eSeUd AS - juauidojenep Aiasunn “7
| Auuyor — eweued ‘8
| | Auuyor — ya||aMuoAN “p
| yeg - yeu ‘o-
| |eseud uyuej—aiueyd ‘g
e107 pajyeiduioo u! papnjou! aIWeYO — Ol “e
SUONEIIGEUSY - uoneyiqeued = ZL0Z PeHEIS : Wo suoneyiqeyes sebpuig *€
| ‘Auuyor — eweued +}
| aopyelM — uonoUNr UyUe4 “8
| uyue4 — uojounr uyue4 “Pp
uonounr UyUeY — Oj! ‘O
jaseud yeuuey — oll “q
€L07 payajdwoo ul papnjou! Oly - Auasuny uekuedy “e
SUONEWIGEYSY uoHeWIqeusy ZLOZ PEHEIS mA?) UOeWGeYal PEOY ‘7
sJaHeNb SlayOM Z9 (I!
jaseud | |
9L0Z - yLO% Ul pepnjout | seyeys ures cue tt
Loz ‘IWaseyq ul enuUOD | —_ZL0z PeHeIS a>) uoyons}suoD SANIIOB} BUS “|

a XIGNAddV

yaaa
WnIOXaA
Nag1oD

TA9 @

sjueunsenul pue uswdojensg jeniul 103 ajqejoun, ayeuxoiddy

z-4 ddy

| puny
ATIWANNV sueeh gg eek Kiang ATIWANNY WS — juauidojanag Ayjunuwo0g 03 juswhed “LL
eL0z pareidwiod eLoe

= 7 mA) Bulysiuiny 8 OSNOH BAR| :UMO] Olly “OL |

vL0z deeaAl — €L0Z- | 8SeUd Wo, 7 O1UID TAD 6 |
juauidojanap Jo Ua}xe |

uo Bulpuedap Buljooyos

Ignd ezipisqns 40

- yoddns Jo jooyos TAD.

usemjeq peploap aq OL | "wo Buljooys TAD}
= ‘ Bulo6-ud - 9 | ~ ewwesBo1q Aoesey7 yNPY “e
€L0z 9 SpJEOGYOE|g ‘|OOUDS UofJe| ‘Pp
€L0% | ane) spueogyoelg :|ooyog UyUeS ‘D
e10z | ZL0z 9 S9]qe} pue SIIeYD :jooyds YeIaleq “q
‘OUIZ BuyooY g Spreoqyoelg |
- €10z ZL0z 9. :20d YRIM ‘JooUdS dIjGnd yodownN “e
uoneonpz ‘g |
eloz _uosees Aip eu Buying ZL0z | | geusy :umo| yeuuey “6
~ hoz uoseas Ap ayy Bung ZL0z - = | GeUse “UNO! OF |
€loz _ uosees Aip ayy Bung ZLOz Z qeusy :80q Yel ‘8
€l0z _uoseas Aip eu Buling ZLOz | - Z GeueY :26EIIIA SIO ‘P
€loz _ uoseas Ap eu) Buling ZLOz | payonysuod :umo| uokie | *o
€Loz __uosees Aip ay) Buling ZLOZ | payonsSuoD :UMO | Ya||@MUOAN “G
€10z uosees Alp 9uy} Bung ZLOZ FAS |_| GeueY 8 Z pajonysuod :umo | Auuyor ‘e |

suoey|Iqeusd
Aynujuoo soueuayuley\y) €L0Z-ZL0z 8 uoONs}SUOD sdiund puey UYIM s[ja\ °Z

yuan
wnalouan
WwagT09
vngen
wnaiowaa
NATO.

ALINNILNOD

T

ALINNILNOS

GSNIWYALAG 38 OL -4d0

baad suo) Ad GSGNNSA SLOAPOUd YSHLO ‘el

ALIANILNOS Jeak gz payeuiisS 0z0z ‘3S | ddO9 Jo BunseeH “Pp
8L0c seek | payewiyss L102 ‘ISS ddOo Bunueld ‘o

2102 | Jeak | payewiys | 9102 IS3 ddOd 40) som ulBeg “q

goz_ sieeXZ- | payewinssa vLO% ddOO Buiziuebic “e

19 @

ALINNILNOOD

ALINNILNOO

Loe

(ddOO) }92fOld Wied 110 AyunuiwWod ‘ZL

7 oo
@ GV Lee

APPENDIX F

GVL Commitment to Communities and Citizens Regarding Potential Impacts

4. Land Negotiations and No Resettlement

GVL will not pursue resettlement of the Community people from their villages or
towns. This has always been GVL policy and GVL has never resettled anyone and
has not required anyone to do so.

‘As a member of the RSPO, and responsible investor in Liberia, GVL follows a strict
process of conducting environmental assessments and intensive social engagement
as part of the process of obtaining land for oil palm development to ensure the
community gives its Free Prior & Informed Consent (FPIC) for any hand over of land
for development — this is done before starting any development in an area. As part of
this, Communities and GVL have a signed MOU from the beginning of engagement
(‘EPIC engagement Agreement’, signed at start of mutual engagement).

This FPIC engagement process will be an on-going process subject to community
desire and willingness to offer additional areas for development

2. Adhere to all Liberian Laws and Regulations

GVL agrees to adhere to and observe applicable Liberian Laws and regulations.

GVL will adhere to the Environmental Protection and Management Law of Liberia,
the New Forestry Reform Law of 2006 or any other law or regulation of Liberia,
regulations of the Environmental Protection Agency (EPA), Forestry Development
Authority and the principles of the Roundtable on Sustainable Palm Oil (RSPO).

3. Respect for Community culture and sacred values

GVL has and shall make every effort to identify with community participation and
clearly enclave/ avoid damage to any of the following during the land preparation
process, as specified in our agreed and completed FPIC and participatory mapping
processes.

i. Community's protected areas, including cemeteries, shrines, sacred forests,
special forest collection areas (e.g., for special medicines)

Old towns community wishes to preserve

iii. Other agreed cultural or economic items that are identified by community as
important to its well being

GVL and Community acknowledge that given the history of Liberia, and the
movement over the past 30 years of citizens away from community areas, it is
possible that some of these sites may be difficult for community members to identify.
The communities commit to address and resolve any such mistakes intemally before
discussing with GVL

4. Compensation for active farms:

Before any agreement to convert active farms to GVL farms, GVL and individual
farmers will carry out field survey and crop count. If there is agreement by farmer
and GVL to convert farm, compensation will be at a rate set by the Ministry of

Ann F-1
GV Liss

Agriculture or other rates as may be agreed from time to time If agreed,
compensation will be made in open forum with witnesses and decision is final and

binding on both company and farmer.

Ann F-?
cous

APPENDIX H
Issue and Grievance Resolution Process

1. GVL and communities agree to implement the Grievances and Complaints Standard
Operating procedure (SOP) shown hereunder. This SOP may be continually improved and
amended from time to time GVL and community agree to resolve issues, concems,
grievances and conflicts resulting from the GVL operations or activities deriving from
community that has negative impact on either.

2. The parties agreed that reporting of grievance complaint by community's member can be
made to either GVL or community representatives in written or verbally and any party who
receives a complaint or grievance reports it to the GVL Social Sustainability department or to

a GVL manager within two days.

3. Each report shall be duly recorded by GVL and made available to the reporter as well as to
the joint monitoring team.

4. After the complaint has been received, field investigation should be carried out by GVL,

Community representatives and the complainant to verify the complaint.

5. The parties agreed that after the field investigation, a meeting should be called comprising of
GVL, community representative and the aggrieved party to agree on actions to address the
complaint and the complainant should have the right to say “YES” or “NO” to the decision
reached.

6. If the complainant agrees to the decision reached, GVL will within 10 working days after the
decision submit action plan to address the complaint as per the decision reached. The action
plan to be presented by GVL will be used by the joint community representatives, GVL and
the complainant team to monitor progress of the work by GVL.

On the other hand GVL and community representative agreed that, if the complainant disagreed to
the suggested actions to address the complaint by GVL and community representatives, the
complainant will be asked to go to court if he so wish for redress. At this level, GVL and the
community representative will work together as a team to fight the case in court

2013-09-19 MOL) & Social Aareement Ann 1-4
-

GVLS
APPENDIX |

Statement of Acknowledgment and Acceptance of Land Grant by the
Communities to Golden Veroleum (Liberia) Inc

We, the tribal/local people, chiefs, elders, women, and youths of NUMOPOH Community,
NUMOPOH District, SINOE County, Republic of Liberia, do hereby freely, voluntarily, without the use
of force or threat, neither by the Goverment of Liberia, nor GVL, do hereby consent to, and accept
the grant of land made by this community as evidenced by the maps attached to this Statement for
the purpose stated in the Concession ‘Agreement between the Government of Liberia and the
Concessionaire to wit: for the Concessionaire to undertake a large scale commercial grade oil palm
plantation in Liberia, together with the related infrastructure to process and market certain oil palm
products, including bio-fuel and biodiesel, for the duration of the Concessionaire’s Concession
Agreement with the Goverment of Liberia or any extension of the same.

That the decision made by us, the tribal/local people, chiefs, elders, women, and youths of
NUMOPOH Community, NUMOPOH District, SINOE County, to consent to, and accept the grant of
land to the GVL, is an informed decision based on prior consultations held with GVL and our
understanding and appreciation of the purpose to which the [677 in words Six Hundred Seventy
Seven] hectares of land will be committed and the ancillary and/or derivative social benefits that are
expected to accrue to us, the tribal/local people, chiefs, elders, women, and youths of NUMOPOH
Community, NUMOPOH District, SINOE County, from the operation of the Concessionaire in the
District.

(FPIC already done in participatory etc., aware of changes in land usage rights, consultation)
REQUIRES SIGNATURES

2013-09-19 MOU & Sacial Aareement Ann 1-7
fm,

BE) GV List
o) UigeRIA

APPENDIX J
Documents Included by Reference in This MOU and Made Available and
Exchanged
a. GVL Concession Agreement

b. RSPO Principles and Criteria (2013) and GVL membership details
c. FPIC Engagement Agreement
d. GVL Standard Operating Procedures (SOPs) and support forms for
i. FPIC and compensations
ii. Grievances

e. Signed and endorsed maps of Communities areas including already agreed areas
for GVL, confirmed community areas

f. Community Oil Palm program draft proposal, draft and final plans and documents

g. Boundary buffer maps reference no. §49/GVL2/140413 dated 13" April 2014
agreed and signed by both Numopch & Du-Wolee Nyannue communities.

2013-09-19 MOLI & Sacial Aareement Ann 1-3,
UigeRiA
Numopoh Communities Enter into MOU with GVL (MOU SIGNATORIES
COMMUNITIES)
Dejilah

Kilo Town
Deedo

Quiah
Kannah
Kabada

Pyne

Charlie

Bah
10.Keigbe
11.Byee
12.Pandia
13.Fanfin
14.Farley
15.Wiahdoe
16.Kayeadia

17. Welloh
18.Quiah Tarlue
19.Taryon
20.Johnnie
21.Nyenwelleh
22.Karyeor
23.Otis/Weah

QED ON Sh SBS

GOLDEN
VEROLEUM
LIBERIA

NUMOPOH
Local Government officials
MOU Signature Page
Endorsements and Witness

Commissioner

Name

Paramount Chief Hon: Petey Touldec ws
Name

Paramount Chief Khare Ja 604 ZS
Name

Paramount Chief_H€ne~ Gov,c “Meg

Name Ete

Paramount Chief: _ Hon. Lenew ta ak. “

Name

Paramount chief Kernen w (Dept

Name

Paaat
NUMOPOH Local Government
MOU Signature Page
Endorsements and Witness

Clan chief: fh».
Name

Clan Chief: Hew-Ne\aw Sect oy

Name i
< ®

Clan Chief: byerh oon

Name

Clan chief: (bein bWicak ( by

Name
Clan Chief: lt. MallLew Ghate«
Name

Clan Chief: SS
Name :
clan chief: MAE Konark

Name Me
Clan Chief: _ Noses real 7%

Clan Chief:

Name a
Clan Chief: Hon cheneren Siydede

Daca 1
Clan chief:

Clan Chief:

Clan Chief:

Clan chief:

Clan Chief:

Clan Chief:

Clan Chief:

Clan Chief:

Clan Chief:

Clan Chief:

Pace

NUMOPOH Local Government
MOU Signature Page

Endorsements and Witness

Name

Name

Name

Name
Numoph MOU Signature Page - continues
Town Dex lo “|

Citizen: (D-tte
Citizen:

Citizen: Gila Garbo a
cxien: wor Se |

i

Citizen: KV

On SR ae ™
NUMOPOH MOU SIGNATURE PAGE
Kabada Community

Name

Community Chairman: Lo Lenk Le) en poll)

Youth Leader: Wt beak Qe

Elder:

ief: Lew \. “\ ee
hief: {a 2 .
Town Chief: - :

Name
Traditional Leader: Ke Ses ye £
Name
sr. Elder: G Wah _W jeal
Name

Page 1
Numoph MOU Signature Page - continues

Town A La se,

Citizen:

Citizen:

Citizen: Kou

Citizen: Gacshee (MF Cs Suepsbee (CRB nol

Cece, Cn ay hae

Citizen:
Citizen:
Citizen: Dyiewsen ead

Citizen: our ten emer

Citizen: ay

Citizen: Sons» Sew

"GV GOLDEN
| VEROLEUM
LIBERIA

Numoph MOU Signature Page - continues

Town Habadg
Citizen: Sofperter lavish ?

Citizen: Ae “es
Citizen: Coin Ac Ww EMfowtin lee ALA m3

Citizen:

Eat

Citizen: Datues Cale a

i
Citizen: Ane vv

Citizen: ats ler

Citizen: Cowie We  —"
Citizen: Recker Alyce “a
Citizen:{-vin ce fSionnoe #

I ayy

Citieenacaule Dorsch
A 4

Citizen:falien — cLapke.

Citizen: SuSlahe (oboe -~

Pace 1

NUMOPOH MOU SIGNATURE PAGE
Kayee Community

Community Chairman:
“ Name

Women Leader: Neo banter
( “ Name

Youth Leader: Ie ind ses Ul \_ [ca re

e

Elder: ka Yee. ¢

Name

Town chief, ly. Sercker “Teanps

Name ‘
Traditional Leader: Mo Se ele Ree Al
Name
Sr. Elder: pure ey kJ bel & Hh
Name

Page 1
Numoph Mou Signature Page - continues

Town 4 ae

Citizen: AV

Citizen:
Citizen:
Citizen:

Citizen:

ee
Citizen:
ee

Citizen,

Citizen:
Citizen:
Citizen:

Citizen:

Citizen:
NUMOPOH MOU SIGNATURE PAGE
Meee, Community
192

Community Chairman: UG 2. He We Mig
Name €
Women Leader: bn a) a

¢ Name
Youth Leader: ig Su 8 $ at her
Name P
Elder: (2 a re Aan Cut Le
Name tte,
town chief; Hea Rebfcce
Name i
Traditional Leader: _ M7) 0 Ses ce ial
Name \
sr. Elder: Guat Wet 7
Name

Page 1
Numoph MOU Signature Page - continues

=
Town _ lagen é VO
Citizen: Q £ membrer ,

Citizen: Powders & ‘
Citizen: Prare z 7h,
Citizen: Wachat ee. Xe feu

Citizen: CSU ; g
Citizen: Pore 3 _
Citizen: Nebel, Vowels oN
A

citizen: got gel,
Citizen:_ Steen Songy-l.
Citizen:_Enee. “Hb —
ctizen:_ Kann sesh

Pos
citizen:_ Caen conse Wig

Citizen: ne = (ow

citizen: Avvo al yg “sg

Numoph MOU Signature Page - continues

Town Ci Garon
=
Citizen: Ql meres ao]
Citizen: ( ywevhg @« (eh
Citizen: Aare. Gout,
ctizen: fd, @Phauskeh
ank on

Citizen: Newey | unkg>

Citizen:

Citizen:

Citizen:

Citizen: Mani cGy |e

citizen: Na Wag. —Alsarst.t
citizen: Maal _Nigenesne
citizen: thovanalg lah.
Numoph MOU Signature Page - continues
on

ee
Town rece pud9,

citizen:_Madaig Sent
Citizen: ». Were ay

Citizen: q
on

Citizen: Seodggpal ‘
MucF Bodov

Citizen:

Citizen: so 2 taal,
Citizen: Narn tal,

Citizen:
Citizen:

Citizen: Ee \ig Weal
Citizen:_¢ ( sie

Citizen:
Citizen:

Citizen: Qu
MOU SIGNATURE PAGE
Taryon Community

Community Chairman: Sopher Cet

Name

Women Leader: Hun. Cow Dale RA teLee ®&
Name

Youth Leader: ¥ S oh

Name

a
Elder: oon) Ween

Name 4
Town Chief: Kh. Mae oA ‘a V «iy

Name yyy,

Traditional Leader:

Sr. Elder:

L GOLDEN
*) VEROLEUM
z LIBERIA

NUMOPOH MOU SIGNATURE PAGE
Kayedia Community

Scena Mib-ton fede 4
Women Leader: Aovele pel eS

Name
be - “i

Youth Leader: Xv tn

Elder: Foolen \ ak #

Name
Town Chief: y cat te a
Name
Traditional Leader: Key bSeS
Name
Sr. Elder: Qu LA \eh
Name

Page
Numoph MOU Signature Page - continues
Town_KaYecia ;
Citizen: Lab- [Kamo 7a}
Citizen: Aircthu is Kats >
Citizen: Bra bey coatuc &.
Citizen: C1 auc = Le
Citizen: Saas aj ee hail
ctizen: Sabireclay Los MD
Citizen: ae Abrahan: wz Jarg bek @B
Citizen: afeSiph ase, ®

Citizen: ah

Citizen: \le a

Gunes KE :

citizen: A/G arabe A
Citizen: 2areh Jargbok —
Citizen: _C) bn. Fy duke we
ele a MOU ial Page - continues

Town_Kauegda®

Citizen: oS Claws re )

Citizen: cae We lac Px)

cn in ,

Citizen: Aavi

Citizen: % Soma oe: A | e
Citizen: a tin pick. io

Citizen: Cobort Targbok
Numoph MOU Signature Page - continues
Town Ko ode
Citizen: 6 re iach ' ee

ao
ch

Citizen:

Citizen:

Citizen: “Eity Wile

Citizen: Aowto lech

Citizen:_ YEID 70b0 % a
Citizen: Emmanuel Say:
Citizen: Ga priSé uy anle’ y)
Citizen: Namey Sa Kare r
Reta Sqyder @
ee eine Pu
GOLDEN ® reg
GV L sek

NUMOPOH MOU SIGNATURE PAGE
Quiah Tarlue Community

Community Chairman: Va et ifr

Name
Women Leader: fQm- Sp “A wy
"=

Youth Leader: beners ( lt te

Name 4

Elder: kd Lf | Yello iB &
Name

Town Chief: te Lacaae dayale

Name

i

Traditional Leader: —— a

fa Name
Sr.Elder: WCC Kon tak ape fe

Name

Page 1
Numoph MOU Signature Page - continues

Town_Cliuiah & elt,

Citizen:

Citizen: |

Citizen:

Citizen:

te i ‘I | 7 €
Citizen: famaby qicP_CJor€t
GOLDEN
GV | vescteum
LIBERIA

Numoph MOU Signature Page - continues
Town @u ves q (EEA

Citizen:

Citizen:
Citizen: Ma robie Wiello maT

Citizen: Saray \alalloh *}

Citizen: <<
Citizen:
Citizen:
Citizen: fannie chattel,
Citizen: Gole Cra, Chetteh,
Citizen: ( al Us c hte h

Citizen:

Daca
~

A GOLDEN
* VEROLEUM
xt LIBERIA

NUMOPOH MOU SIGNATURE PAGE
Charlie Community

Community Chairman: aw _ inp) Tox ye ' ww

Name

Women Leader: \T™- > We Tow Ae $

- WH.
Youth Leader: Siphon Fad

Name

Elder: Selomon( | a s

Name
Town Chief: Hom. Ler \ 6

Name

Traditional Leader: } <6 Se eye &.

Name
Sr. Elder: Qweat At ak io

Name

Pagel
Numoph MOU Signature Page - continues

Town_( hol ie

Citizen: ela. 2) |

Citizen: hk ¢ Chee rf Te “ Ld

Citizen: aca) ba er" ,
Citizen: Evelus Wal i

Citizen; We, “Rounel

Citizen:

Abas anna
Citizen: Se oa Sud

Citizen:A MRA
Citizen: 76 foe B
citizen: KES (

Citta One 2 jerlidog 4
Numoph MOU Signature Page - continues

Town Na €}

Cc se
Citizen: Ann« Louk dog i J
Citizen: i rey

Citizen:

Citizen:

Citizen:

Citizen:
Citizen:
Citizen: ee et
Citizens.
Citizen:
Citizen:
Citizen:

Citizen:___
Numoph MOU Signature Page - continues

town _ (Rar he [60m
Citizen: patie Jaak _

Citizen: Ve Cus é

Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:

Citizen:

Citizen: Cvmanuel he
Citizen: :Mamolice Kannalel

ae
MOU SIGNATURE PAGE
Johnnie Community

Community Chairman: Ze) LIAL. SS 7 zee Li *

Name oe ,
Women Leader: _btOv. Nea Pica Cue SAS @.
Name, ES
Youth Leader: iy

Elder:

Town Chief:

Traditional Leader:

Name

a Ji
Sr. Elder: Qineh “UDleh
Numoph MOU Signature Page - continues

Town iy Tus. agg
Citizen: Berkson ~ \aniattels {

Citizen:_ raw

Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:

Citizen:

i 2 7 ’ | ss al!
Citizen: dau fe. ehahn her :
ie Sack “Reso Kout
Numoph MOU Signature Page - continues

Town Vohra “

Citizen: P.¢ Ns Ka

cen: ic lie —

Citizen: Dio Sn S y
e)

Citizen:

Citizen: Act le

Citizen: Shai Clonpeh
Citizen: CoM, Koaager
Citizen: Doni gil Bucne, —

citizen: Goa bale
citizen: Toa Montes

Citizen: one { Nenu =
PVG S-Konaral

\

Citizen:

Citizen:

Citizen: “\\a
Numoph MOU Signature Page - continues

=

Town

Citizen:

Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:

Citizen:

Citizen: Gi chon “lawpe®
NUMOPOH MOU SIGNATURE PAGE
Quiah Jaryee Community

Community Chairman: \ yn ‘le, a ap Ty
Name
Women Leader: Role cea ef
eS
Youth Leader: (Geor Salo re
Name
Creorge TZ sel SEQ

Name

Elder:

Town Chief; _-2 GY Woh Wenner

Name .
~~
Traditional Leader: a D Se = Autye = q,

Name

sites \

Sr. Elder: ec ‘vats bs

Page 1
Numoph MOU Signature Page - continues

Town_! ( [ an neh

citizen oy ee Manne J
Gireneoo uft Selo-~yny

Citizen: Leere Sery WV De
al ;
Citizen: san Bs Ser yu €.,

Citizen: BPrometh Oui :

a
Citizen: lt QW

Citizen: Niner Lf 70
citizen: Dado bee Quit
Citizen: [¥ 7) i 4

A, ffi
Citizen: JW la Coto
Citizen: Mer thy a ne -
ical MOU Signature paee™ continues
Town. Nov Qe qu on
Sia et cous ln ui a

Citizen: L_LA he tenn tig

Citizen: L CAUYXLA

Citizen:

Citizen: Jorg ee Sald

Citizen: Deu heS sé j
Citizen: % So [©

Citizen: i leSS Solo -
Citizen: far<*) ee hn Cute

Citizen: Spyonr Kank
Citizen: Jexlporye Born Bonne

- GOLDEN
GV L veecieem
> tiara

NUMOPOH MOU SIGNATURE PAGE
Kannah Community

: /
Community Chairman: “dace Conk iil

Name

Women Leader: {aie il oud o
“ Name &
Youth Leader: fe] A We See boc

we Name
Elder: d co lo Cee loo A

="

ie

= Name
Town chief: Hun. ene nuk :
Name
Traditional Leader: KoGes A\
Name
Sr. Elder: Camo LMle Ce # ne
Name

Page 1
Numoph MOU Signature Page - continues

citizen: |” efer colo<tiy
citizen: Show ona Co berg

Citizen:

Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:

Citizen:
Numoph MOU Signature Page - continues
Town |Caw nol.
Citizen: Mav Mire Miaeu-lu mm
Citizen: Jo aS Gee hc eS
Citizen; KTP rcv ue
Citizen: (Jeu C1 See oem

Citizen:

Citizen:_|
Citizen: porn Lt 2
chine ELLA Marthe

Geren omnee 10 on r
cite Foie “Tole
Citizen:

Citizen: aloe .
Keun Sebo @
NUMOPOH MOU SIGNATURE PAGE
Kilo Community

Community Chairman: Na

Name
Trent Cy o
Women Leader: \ en Wear
Name
Youth Leader: i \Enm OMWMr ane vs VW ae

ole

Name

wee eS L ieee

Name %
Town Chief: tro a Nlavy _

Name

Traditional Leader: _[TO.- hoqSes Keon it
Name
Name 7

Page 1
Numoph MOU Signature Page - continues
Town Kil D
itizen: y\ Ce, *
ei Boladty - tlaloo &
Citizen: [thse dang +f tounge
Citizen: Utyin Sauces -
Citizen: OPM his ‘Talk ie

se

Citizen Be Pitre Eade

ta

citizen: Clovexce lane,
Citizen: ee hing Do
citizen: Mo, Nee

Cte doc hun Aly
Citizen: Frencs Saud 9
Citizen: _ JZ ya © ”
Citizen: Povtethre Alas
citizen, Princess Aten L

Numoph MOU Signature Page - continues

Town Ky \ >

Citizen:
Citizen:

Citizen:_

Citizen:

Citizen:

Citizen: fel _pevices Kap i \

Citizen: Sd a Fan. Dee

Citizen:

a
, es
Citizen: Raseline hb

Citizen:

Citizen:

Numoph MOU Signature Page - continues
- , i
Town A | | Cc [Ou
:

Citizen:

Citizen: -

Citizen: oo
Citizen: igen on ig Sug ‘

Citizen eee | %

Citizen: Chai sb
Citizen: ee ase
Citizen: |» }, 0

Citizen: 7 eck

Citizen: ere

Citizen: attic. Sex lee
GOLDEN
VEROLEUM
LIBER'

NUMOPOH MOU SIGNATURE PAGE
Wiahdoe Community

Community Chairman: So fowwn kal eu ca
Name f
Women Leader: More Mi ith &

Name
Youth Leader: aL ie th
. Name
Elder: aaes =< :

Town Chief: fv: How Ss “ Ve. od

ene
Traditional Leader: Or Var

Name
5
Sr. Elder: Reng

Name

Page 1
Numoph MOU Signature Page - continues
town_\liah Bee
Citizen: Ware Koc i
Citizen: Annie Rbces. Ei]
Citizen: ra © 5 :
Citizen:_Of retha Saydex 2?
Citizen:_CVe elyn ‘(cal shoh gm
Citizen: arr 6 eal
Citizen: Shelter kul gbeh La
Citizen: Ophea. ma

Citizen: Matos! Eel gbeh

Citizen: an COA [Ca ref
Citizen: Casthrins [3b L2e
Citizen: erpa ial Pegrk t ,
SySannah Klay -
Numoph MOU Signature Page - continues
Town \Alias bet
Citizen: Rett D oe : ‘e a

“ean SyuSdnah Rlg2e

Citizen:;_ Da cof Dok&

citizen: Arc

Citizen: Saturn “[wpeh »
Citizen: nes Pooler

Citizen:
Citizen: Zi
Citizen:
Citizen:

Citizen:

mel

A! ‘ae (lst ce
VA LoUlat ;
Numoph MOU Signature Page - continues

Town Wich Woe a
Citizen: Obed, Servs)

chisen:iliyal'a Cau pee Mae
Citizen: Yoda re x.

Citizen: Dereia, Aton, Gee

Citizen: igamael — Blo ‘

Citizen:

Citizen:_C\cVCe mai RE ee
Numoph MOU Signature Page - continues

Town Wiad
Citizen: Jecfe-sax Zar, fee

Citizen: ns LB tH

Citizen:

Citizen:
Citizen:
Citizen:
Citizen:

Citizen:

Citizen: Vic torig >
actions
VL

NUMOPOH MOU SIGNATURE PAGE
Bah Community

Community Chairman: Diskin Tabla. %

Name

Women Leader: Lyn. ‘Koss a fs Qo
Name
Youth Leader: Metin kc Ue 1 | \

Name
Elder: Z Ae ( kelabel ig

Name ‘
Town Chief: Hon ~ / , f t ch Sayun ty

Name

Traditional Leader: AG GES Cue & '

Name
Sr. Elder: Gye Sal\\ ak a

Name

Numoph MOU Signature Page - continues

Town ‘ah
Citizen: Messen \a agbel, ioe ch /)

Citizen: O1V rou ME Arek Sir roan Mi Aurcd vA
Citizen: i.

Citizen: /

Citizen: \/Qya\ Seaks - 3
Citizen‘ yclke, “Eel
Citizen: hs = wee oa
Citizens. oe. Ro Sas ”
Citizen:_Za ch 40

Citizen: En ME MAES DD
Citizen: (@/ren.ce an }

Citizen: Dent» . a)
7 a: aad
Citizen: Pz cc Let }

Citizen: Marte Alorot eh. eS 2

Numoph MOU Signature Page - continues

Town BAH
Citizen: AeA parley J

Citizen: S argue] S2e loo, 4
citizen: Marple Hannah
Citizen: Ola =| 6 Ser ber -

f

Citizen: Annie Derber fa

Citizen: SuSa@nnelh feclay o

Citizen: ik on eed

Citizen: Nehemud Karnak GO
m

Citizen: a ochor

Citizen:

Citizen: Sarah ie)

Citizen: _ artha Soler “ee
Numoph MOU Signature Page - continues

Town [= Zag h

Citizen: Jer Cet Sy
Citizen: A cqu SA See-cde &
Citizen: Rachael A Ws ‘
Citizen: Me 7 Lech av
lo Sevlee- - ig
Citizen: Vi fay, er-Curek G ‘es
citizen: Helens Quiet Gi
Citizen: ELR« beth Quad ee

Citizen:_/! |

Citizen:_(

Citizen:
Citizen:
Citizen:
Citizen:

Citizen:
Numoph MOU Signature Page - continues

Town liay =) ft
Choe. oe
Citizen:_, rv Yau (op: ee.

Citizen:

Citizen:

Citizen:
Citizen: /
Citizen:

Citizen:

Citizen:
Citizen:
Citizen:
Citizen:

Citizen:
GVLa
NUMOPOH MOU SIGNATURE PAGE

Kelgbeh Community
Community Chairman: iope V forfyht
Name ,
Women Leader: Sede Eelalrol
Name ia
Youth Leader: Tol Ke latch.
Name
Elder:
Name
town chiet; _fhpn. ~ Lev leye 1SSENE
Name

Traditional Leader: Me fea ba cyreere

Na ne Wine Fr
Sr. Elder: abfens NG C )

Name

Page 1
Numoph MOU Signature Page - continues
Towne lahek Ty
Citizen: H/sen/ Ke
Citizen: Ch fen

Citizen:

0) —————
Citizen:
Citizen:__
Citizen:___—=_—

Citizen:
@ GVLe-
NUMOPOH MOU SIGNATURE PAGE

{cnges: Cite Community

Community Chairman:

Women Leader: U LK

Name

Elder:

Town Chief: ( \ e al

Traditional Leader:

Sr. Elder:

Pace
Numoph MOU Signature Page - continues

hacen Ube rela (vel
a
Citizen: Nora ~Sar uber
Citizen: U2>%
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:

Citizen:
Numoph MOU Signature Page - continues

Be ystne Safer

—Brenice Wer Gh

Town
Citizen:
Citizen:

Citizen:

Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:

Citizen:

Citizen:
tr
GoLpen
YGV L vescteon
UiBERIA

NUMOPOH MOU SIGNATURE PAGE
Dejilah Community

Community Chairman: G retter al fee Ad ‘x 4

F Name $
Women Leader: Therba Lenitn pel
A

Name

Youth Leader: Sie Sf E hcl

Name
bear est Nn
Elder: ¥

Name he,
Town chie Ht. Elivea Alo b>? ee”
Name Y

hoo Ses

Traditional Leader:

Name

Sr. Elder: G \Mal Lal call

Name

Page 1
Numoph MOU Signature Page - continues

Town Pins <=) lah
Citizen: tc\is Sawn Ou"

Citizen: Jo Nz Lt41

citizen: Chests. “Veiagel i?
Citizen: ads oul Cow tet- ®-
Citizen:

Citizen:

Citizen: ( ne" ad ae
Citizen: There Cras.

Citizen: Ne &

Citizen:_.

Citizen:_
Numoph MOU Signature Page - continues

Town Let (ule to,
Citizen: Prince, ale leh |

Citizen: — Vo

Citizen:
Citizen: f
Citizen: J:

Citizen:

Citizen: la) TC) Hie) Tend) ‘

Citizen Ahn tial

Citizen: \acxe" VOuec Bh

Citizen: a
Citizen: Au fice  Kavuyles

Citizen:

cizen, Ens as be IA
crizen: toes _[ardegy

GOLDEN
| VEROLEUM
; LIBERIA

NUMOPOH MOU SIGNATURE PAGE
Farley Community

Community Chairman: bead, fa L

Name Sai a

. Te
Women Leader: Ee N&

Name

Youth Leader: 75/4, & rt Gb I~ i
Name
Elder: Pig liars Cee ley
Name
Town Chief: Hon « Ges 7 WA “@
Name
Traditional Leader: (2) Ses (ar és : ra
Name
Sr. Elder: Gamal enctet\ ye Tl
Name

Page 1
Numoph MOU Signature Page - continues
Town
Citizen:
Citizen:
Citizen:
Citizen:_]
Citizen:_{
Citizen:
Citizen:
Citizen:

Citizen:

Citizen:
Citizen: [|/|a—

Citizen: Spee Fo Lol :

Citizen: DRodha
Numoph MOU Signature Page - continues

Town Go Tw

Citizen:

Citizen: : :

Cigal
Citizen: Frtelun Toho 4
Citizen: Poke [eae ey

Citizen: Hi To dole
—_

Citizen: A444 sluls 7We ll

STARHEN : FARES

Citizen:

Citizen:

“ GOLDEN

NUMOPOH MOU SIGNATURE PAGE
Byelleh Pyne Community

Community Chairman: L lox A Ghovled Z ‘s

Name

Women Leader: He Anabr a (we "i
Name

Youth Leader: tee ae eb
Name

Elder: Leawpence. WMormeol
Name

Town Chief: Nose & Ei lok

Name Y ny
Traditional Leader: Nose S$ eye é

Name 22

Sr. Elder: Gq Mak lal lek

Name

a
>

Page 1
Numoph MOU Signature Page - continues

Town ye Los "Pies

Citizen:.

Citizen:
Citizen: ho Toa!
Citizen: PT heave ee
Citizen: Nac

Citizen:

Citizen: ] 1».Se  “te-c Ve
_ Citizen: My Qa l, \ gn suth 4h)
Citizen: iu Cron Swe

Citizen: Soyou Sayjm
Citizen: Aisi Goo yonne

Citizen: Nyhs Vw Yen 5
MOU SIGNATURE PAGE
Nyenwelleh Community

Community Chairman: Y ie
yay

Women Leader:

Youth Leader: POS ae oO

Elder: Arde re We

Name

Numoph MOU Signature Page - continues

Town Naenuntheh “rer

Citizen:

Citizen:

Citizen:

ea (Uh Ff ' ONS on
Citizen: Sharan! ee bbls

Citizen: Mame Ore

citizen: Portree Sayer
cy

Citizen: ( ned leat.

Citizen: Winrar __ Bares

chien. Can cusa Sama
Numoph MOU Signature Page - continues

Town wemveblits

Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:

Citizen:

Citizent —
Gitizen:.__-
Citizeni =

Citizen:__-
MOU SIGNATURE PAGE
Soloe Community

—

a , Name
Elder: J
Town Chief:
Name Wh
Traditional Leader: 4 1°) Ses Kayeeg
Name
Sr. Elder:

Name
Numoph MOU Signature Page - continues

Citizen: NV) Gans) use

Citizen:
Citizen:.4
Citizen:
Citizen:_
Citizen:
Citizen:
Citizen:
Citizen:

Citizen:

Citizen: dX nccndes, De
orien: Nugie, Cus?
MOU SIGNATURE PAGE
Weah/Otis Community

, cs ‘
Community Chairman: fos |e a \

Name

&,
Women Leader: _Wurekeg  rrea bets

Name gs
Youth Leader: {bo me Are ad, a

Name

—e
Elder: {> aa yOu yee wii

Name ay
Town Chief: Kon. Ra lent Less i,

Name

Numoph MOU Signature Page - continues

Town 2 AL (

Citizen:s< (pure Ise a

Citizen:

Citizen:
Citizen: nok e
citizen: Elis “bean ah
Citizen: —fuchin “Teale liam

Citizen: ay

igs

Citizen: sLycsa Veal

Citizen: ORAS Ot

citizen: Aone. XA coc,
; ae
citizen: Kalisin Woe
s =
Citizen: j Rot *

Citizen: “gure ‘Yee °

citizen Sanaa. Heaplonl

Numoph MOU Signature Page - continues
Town weak
Citizen: heluve Ree!
Citizen: A VUMTE 2 Teal, &

Citizen: “\e

Citizen: Gnue Vealy.
Citizen:
Citizen:
Citizen:

Citizen:
aM.

we

Citizen:

Citizen:

Citizen:
Citizeni.
Citizen:

Citizen —
NUMOPOH MOU SIGNATURE PAGE
Bayee Community

Community Chairman: Ne i ie e

Name

Women Leader: elon Dotoah i
Name ©

Youth Leader:

Name

Elder:

Name
¥

Traditional Leader: 0 ke8$ g

Sr. Elder:

Name

Page 1

co : Name_
Town Chief: tho : oS <p. Ne <n

7
Numoph MOU Signature Page - continues

Town Bore ee LB ek a
Citizen: @ Z LP Tae Mg be 2$fi beer
Citizen: hi. 4

Citizen:

Citizen:

Citizen:
Citizen:

Citizen:

Citizen:
Citizen:
Citizen:
Citizen:
Citizen:
Citizen:

Citizen:
NUMOPOH MOU SIGNATURE PAGE

Fanfin Community

Community cnn Fate ny anf
Name
Women Leader: fanaa : eae {Cm Si

Name
Youth Leader:

Name
Elder:

Name :
town chief; [hon- “Tole role "

Traditional Leader: {yoSe<

Name
by |
Sr. Elder: aile) gp Z
Name

Page1
Numoph Mou Signature Page - continues

Town Line fen [Monee Tom
Citizen:
Nel ey'y Mj a Ed
Ber : 3 al

Land

Citizen:

Citizen:

Citizen:

Citizen:
Citizen:

Citizen:

Citizen:

Citizen:

Citizen:
Citizen:
Citizen:

Citizen:
em NUMOPOH MOU SIGNATURE PAGE
Pandia Community

Community Chairman: Ey UAWVoantrel

Name,
Women Leader: Ee.

Name
Youth Leader:
Name
Elder:
Name
: Town Chief: Ko N- Nate Wak
: Name
Traditional Leader: Hon :
Name
Sr. Elder:
Name

Page 1
GOLDEN
£ GV LYeroteum
* LIBERIA

NUMOPOH MOU SIGNATURE PAGE
Jewee Pyne Community

Community Chairman: fo

Women Leader: & Oe
Name
Youth Leader:
Name
Elder:
« Name
Town Chief: thn. DIAS AS. ya Bp 2 Aye
Name
Traditional Leader:
Name
Sr. Elder:
Name

Page 1
GOLDEN
VV | _veroteun
LIBERIA

Working in the Liberian Southeast, we aspire to be among
the best Oil Palm developers in the global industry. We
stand to be measured on eight key values.

1. Successful Investing, meeting the expectations of investors and funders

2. Ending Rural Poverty and bringing the beginnings of long term prosperity,
education and health to communities where we develop

3. Preserving the Natural Environment, helping conserve flora, fauna, water
and carbon in Liberia

4. Respecting Community Self-determination, sovereignty, culture and traditions
of our hosts, through free, prior and informed choice of communities to work with
us and preserving their sacred heritage

5. Developing the Skills and Careers of our Liberian employees and suppliers,
especially of the people originating from our partner communities

6. Practicing the Best Methods of Legal Compliance, regulatory adherence,
procedures and Oil Palm agriculture, founded on highly developed skills,
systems and attitudes

7. Building Value Added, helping the country of Liberia escape a traditional role
as a supplier of cheap raw materials

8. Continuing Improvement and betterment in what we do, with engagement of

credible organizations who share all or same of these objectives, whether

partnering with us, challenging us, or critical of us.

